AMENDMENT AND FORBEARANCE AGREEMENT
 
AMENDMENT AND FORBEARANCE AGREEMENT (as amended or otherwise modified from time
to time in accordance with the terms here, the "Agreement") dated as of
September 15, 2009, among Clark Holdings, Inc. (f/k/a Global Logistics
Acquisition Corporation), a Delaware corporation ("Holdings"), The Clark Group,
Inc., a Delaware corporation ("Clark Holdings"), Clark Distribution Systems,
Inc., a Delaware corporation ("CDS"), Clark Worldwide Transportation, Inc., a
Pennsylvania corporation ("CWT"), Highway Distribution Systems, Inc., a Delaware
corporation ("HDS"), and Evergreen Express Lines, Inc., a Pennsylvania
corporation (together with Holdings, Clark Holdings, CDS, CWT and HDS, the
"Borrowers") and Bank of America, N.A., (successor-in-interest to LaSalle Bank
National Association), individually as a Lender and as Administrative Agent for
the Lenders (as such terms are each defined in the Credit Agreement defined
below).
 
R E C I T A L S:
 
WHEREAS, Agent and Borrowers have entered into certain financing arrangements
pursuant to the Credit Agreement  dated as of February 12, 2008 among Agent,
Borrowers and the Lenders from time to time party thereto (as amended hereby,
and as the same may have heretofore been or may hereafter be further amended,
modified, supplemented, extended, renewed, restated or replaced (the "Credit
Agreement"));
 
WHEREAS, as of the date hereof, Borrowers are in default under the Credit
Agreement as more particularly described below;
 
WHEREAS, the circumstances described herein constitute multiple Events of
Default under the Credit Agreement and the Loan Documents;
 
WHEREAS, Borrowers have requested that Agent and Lenders forbear from exercising
their rights as a result of such Events of Default, which are continuing, and
that Lenders provide further Revolving Loans and other financial accommodations
to Borrowers notwithstanding such Events of Default; and
 
WHEREAS, Agent and Lenders are willing to agree to forbear from exercising
certain of their rights and remedies and provide certain further Revolving Loans
and other financial accommodations to Borrowers solely for the period and on the
terms and conditions specified herein.
 
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:
 
SECTION 1.
DEFINITIONS

 
1.1.           Interpretation.  All capitalized terms used herein (including the
recitals hereto) shall have the respective meanings ascribed thereto in the
Credit Agreement unless otherwise defined herein.
 
1.2.           Additional Definitions.  As used herein, the following terms
shall have the respective meanings given to them below, and the Credit Agreement
is hereby amended to include, in addition and not in limitation, each of the
following definitions:
 
(a)           "Agent" shall mean Bank of America, N.A., in its capacity as
Administrative Agent under the Loan Documents.
 
(b)           "Anticipated Defaults" shall mean any Events of Default that arise
due to the circumstances more particularly identified on Exhibit A hereto, under
the heading "Anticipated Defaults".
 
(c)           "Existing Defaults" shall mean the Events of Default more
particularly identified on Exhibit A hereto, under the heading "Existing
Defaults".
 

--------------------------------------------------------------------------------


 
(d)           "Forbearance Period" means the period commencing on the date
hereof and ending on the date which is the earliest of (i) February 28, 2010;
(ii) the occurrence or existence of any Event of Default, other than the
Existing Defaults and the Anticipated Defaults; or (iii) the occurrence of any
Termination Event.
 
(e)           "Termination Event" means the initiation of any action by any Loan
Party or any Releasing Party (as defined herein) to invalidate or limit the
enforceability of any of the acknowledgments set forth in Section 2.1, the
release set forth in Section 8.6 or the covenant not to sue set forth in
Section 8.7.
 
SECTION 2.
ACKNOWLEDGMENTS

 
2.1.           Acknowledgment of Obligations.  Each Borrower hereby
acknowledges, confirms and agrees that as of the close of business on September
15, 2009, (a) Borrowers are indebted to Lenders in respect of the Revolving Loan
in the principal amount of $0, (b) Borrowers are indebted to Lenders in respect
of the Term Loan in the aggregate principal amount of $3,549,942.04, and
(c) Borrowers are indebted to Lenders in respect of Letters of Credit in the
face amount of $718,031.00.  Each Borrower hereby acknowledges, confirms and
agrees that all such Loans and other Obligations, together with interest accrued
and accruing thereon, and all fees, costs, expenses and other charges now or
hereafter payable by any Borrower to Lenders, are unconditionally owing by
Borrowers to Lenders, without offset, defense or counterclaim of any kind,
nature or description whatsoever.
 
2.2.           Acknowledgment of Security Interests.  Each Borrower hereby
acknowledges, confirms and agrees that Agent has and shall continue to have
valid, enforceable and perfected first-priority liens upon and security
interests in the Collateral heretofore granted to Agent, for the benefit of
Agent and Lenders, pursuant to the Credit Agreement, the Guaranty and Collateral
Agreement and the other Loan Documents or otherwise granted to or held by Agent,
for the benefit of Agent and Lenders, subject only to Permitted Liens.
 
2.3.           Binding Effect of Documents.  Each Borrower hereby acknowledges,
confirms and agrees that: (a) each of the Credit Agreement and the other Loan
Documents to which it is a party has been duly executed and delivered to Agent
by such Borrower, and each is and shall remain in full force and effect as of
the date hereof except as modified pursuant hereto, (b) the agreements and
obligations of such Borrower contained in such documents and in this Agreement
constitute the legal, valid and binding Obligations of such Borrower,
enforceable against it in accordance with their respective terms, and such
Borrower has no valid defense to the enforcement of such Obligations, and
(c) Agent and Lenders are and shall be entitled to the rights, remedies and
benefits provided for under the Credit Agreement and the Loan Documents and
applicable law.
 
SECTION 3.
FORBEARANCE IN RESPECT OF ANTICIPATED DEFAULTS AND EXISTING DEFAULTS

 
3.1.           Acknowledgment of Default.  Each Borrower hereby acknowledges and
agrees that the Existing Defaults have occurred and are continuing, each of
which constitutes an Event of Default and entitles Agent and Lenders to exercise
their rights and remedies under the Credit Agreement and the other Loan
Documents, applicable law or otherwise.  Each Borrower represents and warrants
that as of the date hereof, no Events of Default exist other than the Existing
Defaults.  Each Borrower hereby acknowledges and agrees that Agent and Lenders
have the exercisable right to declare the Obligations to be immediately due and
payable under the terms of the Credit Agreement and the other Loan
Documents.  Each Borrower acknowledges that Lenders are no longer obligated to
make any disbursements of the Revolving Loan, or to issue Letters of Credit.
 
3.2.           Forbearance.
 
(a)           In reliance upon the representations, warranties and covenants of
Borrowers contained in this Agreement, and subject to the terms and conditions
of this Agreement and any documents or instruments executed in connection
herewith, Agent and Lenders agree to forbear during the Forbearance Period from
exercising their rights and remedies under the Credit Agreement and the other
Loan Documents or applicable law in respect of or arising out of the Existing
Defaults and the Anticipated Defaults.
 
- 2 -

--------------------------------------------------------------------------------


 
(b)           Upon the expiration or termination of the Forbearance Period, the
agreement of Agent and Lenders to forbear shall automatically and without
further action terminate and be of no force and effect, it being expressly
agreed that the effect of such termination will be to permit Agent and Lenders
to exercise immediately all rights and remedies under the Credit Agreement and
the other Loan Documents, and under applicable law, with respect to any and all
Anticipated Defaults (to the extent then constituting Events of Default) and the
Existing Defaults, including, but not limited to, (i) ceasing to make any
further Loans or issuing any further Letters of Credit and (ii) accelerating all
of the Obligations under the Credit Agreement and the other Loan Documents; in
each case without any further notice to any Borrower, passage of time or
forbearance of any kind.
 
3.3.           No Waivers; Reservation of Rights.
 
(a)           Agent and Lenders have not waived, are not by this Agreement
waiving, and have no intention of waiving, any Events of Default which may be
continuing on the date hereof or any Events of Default which may occur after the
date hereof (whether the same or similar to the Anticipated Defaults, the
Existing Defaults or otherwise), and Agent and Lenders have not agreed to
forbear with respect to any of their rights or remedies concerning any Events of
Default (other than, during the Forbearance Period, the Existing Defaults and
the Anticipated Defaults to the extent expressly set forth herein) occurring at
any time.
 
(b)           Subject to Section 3.2 above (solely with respect to the
Anticipated Defaults and the Existing Defaults), Agent and Lenders reserve the
right, in their discretion, to exercise any or all of their rights and remedies
under the Credit Agreement and the other Loan Documents as a result of any other
Events of Default occurring at any time.  Agent and Lenders have not waived any
of such rights or remedies, and nothing in this Agreement, and no delay on their
part in exercising any such rights or remedies, shall be construed as a waiver
of any such rights or remedies.
 
3.4.           Additional Events of Default.  The parties hereto acknowledge,
confirm and agree that any misrepresentation by any Borrower, or any failure of
any Borrower to comply with the covenants, conditions and agreements contained
in this Agreement, the Credit Agreement and the other Loan Documents or in any
other agreement, document or instrument at any time executed and/or delivered by
any Borrower with, to or in favor of Agent or any Lenders shall constitute an
Event of Default under the Credit Agreement and the other Loan Documents.  In
the event any Person, other than Agent or Lenders, shall at any time exercise
for any reason (including, without limitation, by reason of any Anticipated
Defaults, any Existing Defaults, any other present or future Event of Default,
or otherwise) any of its rights or remedies against any Borrower or any obligor
providing credit support for any Borrower's obligations to such other Person, or
against any Borrower's or such obligor's properties or assets, such event shall
constitute an Event of Default hereunder and an Event of Default under the
Credit Agreement.
 
SECTION 4.
AMENDMENTS

 
4.1.           The defined term "Borrowing Base" set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated as follows:
 
Borrowing Base means an amount equal to the sum of (i) 80% of the unpaid amount
of all Eligible Accounts plus (ii) 50% of the appraised fair market value of
Eligible Real Estate, plus (iii) 100% of the value, as of any applicable date of
determination, of Cash Equivalent Investments in any deposit accounts and/or
securities accounts subject to a control agreement in form and substance
acceptable to Administrative Agent, excluding any such Cash Equivalent
Investments pledged to the Agent to secure, in full or in part, the Stated
Amount of Letters of Credit minus (iv) such reserves and allowances as the
Administrative Agent deems necessary or appropriate in its reasonable
discretion, including as necessary or appropriate to reflect any events,
conditions, contingencies, risks or other circumstances which may arise from
time to time with respect to any Loan Party.
 
- 3 -

--------------------------------------------------------------------------------


 
4.2.           The defined term "Consolidated Net Income" set forth in Section
1.1 of the Credit Agreement is hereby amended and restated as follows
 
Consolidated Net Income means, with respect to any Person for any period, the
net income (or loss) of such Person and its Subsidiaries for such period,
excluding any gains from Asset Dispositions, any extraordinary gains and any
gains or losses from discontinued operations.
 
4.3.           The defined term "EBITDA" set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:
 
EBITDA means, for any period, Consolidated Net Income for such period plus, in
each case to the extent deducted in determining such Consolidated Net Income for
such period, Interest Expense, income tax expense, depreciation and
amortization, non-cash severance and/or non-cash restructuring expenses and
costs and expenses in connection with the arbitration entitled Charles C.
Anderson, Jr. et al. and Clark Holdings, Inc. No 148 Y 00499 09, pending before
the American Arbitration Association.
 
4.4.           The defined term "Fixed Charge Coverage Ratio" set forth in
Section 1.1 of the Credit Agreement is hereby amended by deleting the clause
"for any Computation Period" set forth therein, and by inserting in lieu thereof
the clause "for any applicable period of measurement".
 
4.5.           The defined term "Term Loan Maturity Date" set forth in Section
1.1 of the Credit Agreement is hereby amended and restated as follows:
 
"Term Loan Maturity Date" means the earlier of (a) February 28, 2010 or (b) the
Termination Date.
 
4.6.           The defined term "Termination Date" set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated as follows:
 
"Termination Date" means the earlier of (a) February 28, 2010 or (b) such other
date on which the Commitments terminate pursuant to Section 6 or Section 13.
 
4.7.           Section 11.11(e) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
(e)           bank deposits in the ordinary course of business, provided that
all such deposits, other than deposits in an aggregate amount not to exceed
$350,000 at any time, shall be maintained with the Administrative Agent;
provided, further, that notwithstanding anything to the contrary herein or in
the Guaranty and Collateral Agreement, any such deposits, not exceeding $350,000
in the aggregate, that are not maintained with the Administrative Agent shall
not be required to be subject to a bank agency or other similar agreement with
the Administrative Agent and the applicable Borrower;
 
4.8.           Section 11.14.4 of the Credit Agreement is hereby amended by
inserting the clause "(increased to $1,075,000 with respect to Fiscal Year
2009)" immediately following the first reference to "$1,000,000" set forth in
such Section.
 
4.9.           Annex A to the Credit Agreement is hereby amended and restated as
set forth on Exhibit C hereto.
 
SECTION 5.
Covenants and Agreements

 
5.1.           Maximum Facility.  Borrowers hereby acknowledge and agree that,
notwithstanding anything to the contrary set forth in the Credit Agreement, at
no time from and following the date hereof shall Agent or the Lenders have any
obligations to make Revolving Loans and/or issue Letters of Credit in each case,
after giving effect thereto, the Revolving Outstandings would exceed $2,218,000.
 
- 4 -

--------------------------------------------------------------------------------


 
5.2.           Financial Covenants.  During the Forbearance Period, the
following financial covenants shall apply in lieu of the covenants set forth in
Section 11.14.1, 11.14.2, 11.14.3 and 11.14.5 (which such Sections continuing in
effect from and following the Forbearance Period:
 
(a)           Minimum Cumulative EBITDA.  Borrowers shall not permit cumulative
EBITDA for the period commencing on the first day of the Fiscal Month commencing
closest to July 1, 2009 and ending on the last day of any Fiscal Month set forth
below to be less than the amount set forth below for opposite month:
 
Fiscal Month
Amount
July, 2009
$167,000
August, 2009
$363,000
September, 2009
$634,000
October, 2009
$903,000
November, 2009
$1,215,000
December, 2009
$1,521,000
January, 2010
$1,844,000



(b)           Minimum Fixed Charge Coverage.  Borrowers shall not permit the
Fixed Charge Coverage Ratio for (i) the Fiscal Quarter ending on the last day of
the Fiscal Month ending closest to September 30, 2009 to be less than 1.25
and/or (ii) the Fiscal Quarter ending the last day of the Fiscal Quarter
immediately following to be less than 2.50.
 
5.3.           Excess EBITDA Recapture.  During the Forbearance Period, the
Borrowers agree, within thirty (30) days following the end of each month set
forth in Section 5.2(a) above, to repay the Term Loan by an amount equal to
fifteen percent of cumulative EBITDA, for the period commencing on the first day
of the Fiscal Month commencing closest to July 1, 2009 and ending on the last
day of each Fiscal Month set forth in Section 5.2(a) above and excluding any
negative monthly EBITDA, in excess of the amount set forth in Section 5.2(a) for
such period.
 
5.4.           Forbearance Period Compliance Certificate.  Borrowers hereby
that, during the Forbearance Period, the compliance certificate required
pursuant to Section 10.1.3 of the Credit Agreement shall be in the form set
forth as Exhibit B hereto.
 
5.5.           Pledged Collateral.  Borrowers hereby acknowledge and agree that,
notwithstanding anything to the contrary set forth in the Credit Agreement, at
no time from and following the date hereof shall Issuing Lender have any
obligation to issue, extend, renew or otherwise modify any Letter of Credit in
accordance with the provisions of the Credit Agreement unless, in each instance
and after giving effect thereto, Borrowers shall have pledged with Agent,
pursuant to documentation in form and substance satisfactory to Agent and
Lenders, a certificate of deposit or other Collateral acceptable to Agent in an
amount equal to (or in excess of) the Stated Amount of all Letters of Credit.
 
SECTION 6.
REPRESENTATIONS AND WARRANTIES

 
Each Borrower hereby represents, warrants and covenants as follows:
 
6.1.           Representations in the Credit Agreement and the other Loan
Documents.  Each of the representations and warranties made by or on behalf of
each Borrower to Agent or any Lender in the Credit Agreement or any of the other
Loan Documents was true and correct when made, and is, except for the Existing
Defaults, true and correct on and as of the date of this Agreement with the same
full force and effect as if each of such representations and warranties had been
made by each Borrower on the date hereof and in this Agreement.
 
- 5 -

--------------------------------------------------------------------------------


 
6.2.           Binding Effect of Documents.  This Agreement has been duly
authorized, executed and delivered to Agent and Lenders by each Borrower, is
enforceable in accordance with its terms and is in full force and effect.
 
6.3.           No Conflict.  The execution, delivery and performance of this
Agreement by each Borrower will not violate any requirement of law or
contractual obligation of any Borrower and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues.
 
SECTION 7.
CONDITIONS TO EFFECTIVENESS OF CERTAIN PROVISIONS OF THIS AGREEMENT

 
The effectiveness of the terms and provisions of Section 3.2 of this Agreement
shall be subject to the receipt by Agent of each of the following, in form and
substance satisfactory to Agent and Lenders:
 
(a)           an original of this Agreement, duly authorized, executed and
delivered by each Borrower;
 
(b)           cash in the amount of $25,000, which amount constitutes a fee due
and owing to Agent on the date hereof in respect of this Agreement and the
transactions contemplated hereby, which amount is non-refundable;
 
(c)           a bank agency or other similar agreement with the Agent and the
applicable Borrowers, in form and substance satisfactory to the Agent, in order
to give the Agent "control" (as defined in the Uniform Commercial Code) of each
depositary or other deposit account maintained by each Borrower at each
financial institution at which any Borrower maintains any such account,
excepting any such accounts for which such agreements are not required pursuant
to the provisions of Section 11.11(e) of the Credit Agreement, as amended
hereby; and
 
(d)           the pledge with Agent, pursuant to documentation in form and
substance satisfactory to Agent and Lenders, of (i) a certificate of deposit or
other Collateral acceptable to Agent in an amount equal to (or in excess of) the
Stated Amount of all Letters of Credit and (ii) any and all Investments held by
any Borrower, and maintained by Agent or any Affiliate of Agent.
 
SECTION 8.
MISCELLANEOUS

 
8.1.           Inspection Rights.  Borrowers hereby acknowledge and agree that,
pursuant to Section 10.2 of the Credit Agreement, so long as any Event of
Default (including, without limitation, the Existing Defaults) or Unmatured
Event of Default exists, all inspections or audits of the Collateral shall be at
the Borrowers' expense.  Borrowers further acknowledge that Agent intends to
conduct a field examination inspection of the Collateral shortly following the
date hereof, and Borrowers shall cooperate fully with any such inspection.
 
8.2.           Continuing Effect of Credit Agreement.  Except as modified
pursuant hereto, no other changes or modifications to the Credit Agreement and
the other Loan Documents are intended or implied by this Agreement and in all
other respects the Credit Agreement and the Loan Documents hereby are ratified,
restated and confirmed by all parties hereto as of the effective date
hereof.  To the extent of conflict between the terms of this Agreement, the
Credit Agreement and the Loan Documents, the terms of this Agreement shall
govern and control.  The Credit Agreement and this Agreement shall be read and
construed as one agreement.
 
8.3.           Costs and Expenses.  Each Borrower absolutely and unconditionally
agrees to pay to Agent, on demand by Agent at any time, whether or not all or
any of the transactions contemplated by this Agreement are consummated:  all
fees and disbursements of any counsel to Agent in connection with the
preparation, negotiation, execution or delivery of this Agreement and any
agreements contemplated hereby and expenses which shall at any time be incurred
or sustained by Agent, any Lender, any participant of any Lender or any of their
respective directors, officers, employees or agents as a consequence of or in
any way in connection with the preparation, negotiation, execution, or delivery
of this Agreement and any agreements contemplated hereby.
 
- 6 -

--------------------------------------------------------------------------------


 
8.4.           Further Assurances.  At Borrowers' expense, the parties hereto
shall execute and deliver such additional documents and take such further action
as may be necessary or desirable to effectuate the provisions and purposes of
this Agreement.
 
8.5.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.
 
8.6.           Survival of Representations, Warranties and Covenants.  All
representations, warranties, covenants and releases of each Borrower made in
this Agreement or any other document furnished in connection with this Agreement
shall survive the execution and delivery of this Agreement and the Forbearance
Period, and no investigation by Agent or any Lender, or any closing, shall
affect the representations and warranties or the right of Agent and Lenders to
rely upon them.
 
8.7.           Release.
 
(a)           In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Borrower, on behalf of itself
and its successors and assigns, and its present and former members,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives (each Borrower and all such other Persons being hereinafter
referred to collectively as the "Releasing Parties" and individually as a
"Releasing Party", hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges Agent, each Lender, and each of their respective
successors and assigns, and their respective present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents, legal representatives and other representatives
(Agent, Lenders and all such other Persons being hereinafter referred to
collectively as the "Releasees" and individually as a "Releasee"), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every kind and nature, known or unknown, suspected or
unsuspected, at law or in equity, which any Borrower or any of its successors,
assigns, or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the date of this Agreement, including, without limitation, for or on
account of, or in relation to, or in any way in connection with this Agreement,
the Credit Agreement, any of the other Loan Documents or any of the transactions
hereunder or thereunder.
 
(b)           Each Borrower understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense to any
Claim and may be used as a basis for an injunction against any action, suit or
other proceeding which may be instituted, prosecuted or attempted in breach of
the provisions of such release.
 
(c)           Each Borrower agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
8.8.           Covenant Not to Sue.  Each of the Releasing Parties hereby
absolutely, unconditionally and irrevocably, covenants and agrees with and in
favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released, remised and discharged by any Releasing Party pursuant to Section 8.6
above.  If any Releasing Party violates the foregoing covenant, each Borrower,
for itself and its successors and assigns, and its present and former members,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents, legal representatives and other
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.
 
- 7 -

--------------------------------------------------------------------------------


 
8.9.           Severability.  Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.
 
8.10.           Reviewed by Attorneys.  Each Borrower represents and warrants to
Agent and Lenders that it (a) understands fully the terms of this Agreement and
the consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to discuss this Agreement with, and have this Agreement
reviewed by, such attorneys and other persons as such Borrower may wish, and
(c) has entered into this Agreement and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person.  The parties hereto acknowledge and
agree that neither this Agreement nor the other documents executed pursuant
hereto shall be construed more favorably in favor of one than the other based
upon which party drafted the same, it being acknowledged that all parties hereto
contributed substantially to the negotiation and preparation of this Agreement
and the other documents executed pursuant hereto or in connection herewith.
 
8.11.           Disgorgement.  If Agent or any Lender is, for any reason,
compelled by a court or other tribunal of competent jurisdiction to surrender or
disgorge any payment, interest or other consideration described hereunder to any
person because the same is determined to be void or voidable as a preference,
fraudulent conveyance, impermissible set-off or for any other reason, such
indebtedness or part thereof intended to be satisfied by virtue of such payment,
interest or other consideration shall be revived and continue as if such
payment, interest or other consideration had not been received by Agent or such
Lender, and the Borrowers shall be liable to, and shall indemnify, defend and
hold Agent or such Lender harmless for, the amount of such payment or interest
surrendered or disgorged.  The provisions of this Section 8.10 shall survive
execution and delivery of this Agreement and the documents, agreements and
instruments to be executed or delivered herewith.
 
8.12.           Relationship.  Each Borrower agrees that the relationship
between Agent and such Borrower and between each Lender and Borrower is that of
creditor and debtor and not that of partners or joint venturers.  This Agreement
does not constitute a partnership agreement, or any other association between
Agent and any Borrower or between any Lender and any Borrower.  Each Borrower
acknowledges that Agent and each Lender has acted at all times only as a
creditor to such Borrower within the normal and usual scope of the activities
normally undertaken by a creditor and in no event has Agent or any Lender
attempted to exercise any control over such Borrower or its business or
affairs.  Each Borrower further acknowledges that Agent and each Lender has not
taken or failed to take any action under or in connection with its respective
rights under the Credit Agreement and the other Loan Documents that in any way
or to any extent has interfered with or adversely affects such Borrower's
ownership of Collateral.
 
8.13.           Governing Law: Consent to Jurisdiction and Venue.  THIS
AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.  ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
AGREEMENT SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION.  THE BORROWERS HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE.  THE BORROWERS FURTHER IRREVOCABLY CONSENT TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS.  THE BORROWERS HEREBY EXPRESSLY AND
IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM
 
- 8 -

--------------------------------------------------------------------------------


 
8.14.           Mutual Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS UNDER THIS AGREEMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN
CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
8.15.           Counterparts.  This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.
 
[signatures on following page]
 
- 9 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.
 

 
CLARK HOLDINGS, INC. (f/k/a Global Logistics Acquisition Corporation), as a
Borrower
 
By: /s/ Stephen Spritzer
Title: Vice President & Treasurer
   




 
THE CLARK GROUP, INC.,
as a Borrower
 
By: /s/ Stephen Spritzer
Title: Vice President & Treasurer






 
CLARK DISTRIBUTION SYSTEMS, INC.,
as a Borrower
 
By: /s/ Stephen Spritzer
Title: Vice President & Treasurer






 
CLARK WORLDWIDE TRANSPORTATION, INC.,
as a Borrower
 
By: /s/ Stephen Spritzer
Title: Vice President & Treasurer






 
HIGHWAY DISTRIBUTION SYSTEMS, INC.,
as a Borrower
 
By: /s/ Stephen Spritzer
Title: Vice President & Treasurer




--------------------------------------------------------------------------------





 
EVERGREEN EXPRESS LINES, INC.,
as a Borrower
 
By: /s/ Stephen Spritzer
Title: Vice President & Treasurer




 
BANK OF AMERICA, N.A.,
as Administrative Agent and as a Lender
 
By: /s/ Barbara Rajchel
Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 
EXHIBIT A
to
AMENDMENT AND FORBEARANCE AGREEMENT


Anticipated Defaults


1.  Any failure of Borrowers to permit (i) the Senior Debt to EBITDA Ratio to
exceed 2.0 to 1.0, (ii) the Fixed Charge Coverage Ratio to be less than 1.25 to
1.0 and/or (iii) the Total Debt to EBITDA Ratio to exceed 2.5 to 1.0, in each
case as of the last day of the Computation Periods ended July 31, 2009 and
August 31, 2009.


Existing Defaults
 
1.  Permitted Senior Debt to EBITDA Ratio as of the last day of each of the
Computation Periods ended April 30, 2009, May 30, 2009 and June 30, 2009 to
exceed 2.0 to 1.0, constituting a breach of Section 11.14.1 of the Credit
Agreement and an Event of Default pursuant to Section 13.1.5 of the Credit
Agreement.


2.  Permitted the Fixed Charge Coverage Ratio as of the last day of each of the
Computation Periods ended April 30, 2009, May 30, 2009 and June 30, 2009 to be
less than 1.25 to 1.0, constituting a breach of Section 11.14.2 of the Credit
Agreement and an Event of Default pursuant to Section 13.1.5 of the Credit
Agreement.


3. Permitted Total Debt to EBITDA Ratio as of the last day of each of the
Computation Periods ended April 30, 2009, May 30, 2009 and June 30, 2009 to
exceed 2.5 to 1.0, constituting a breach of Section 11.14.3 of the Credit
Agreement and an Event of Default pursuant to Section 13.1.5 of the Credit
Agreement.


4.  For any date on or prior to the date hereof, permitted bank deposits in an
aggregate amount in excess of $350,000 to be maintained with Persons other than
the Agent, constituting a breach of Section 11.11(e) of the Credit Agreement and
an Event of Default pursuant to Section 13.1.5 of the Credit Agreement.
 
Exhibit A
Page 1


--------------------------------------------------------------------------------




EXHIBIT B
to
AMENDMENT AND FORBEARANCE AGREEMENT


FORM OF COMPLIANCE CERTIFICATE
 
To:           Bank of America, N.A., as Administrative Agent
 
Please refer to the Credit Agreement dated as of February 12, 2008 (as amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement") among Clark Holdings, Inc. (f/k/a Global Logistics Acquisition
Corporation), The Clark Group, Inc., Clark Distribution Systems, Inc., Clark
Worldwide Transportation, Inc., Highway Distribution Systems, Inc., Evergreen
Express Lines, Inc., various financial institutions and Bank of America, N.A.,
as Administrative Agent.  Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.  Please also refer to the Amendment
and Forbearance Agreement dated as of September 15, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the "Forbearance
Agreement") among the Borrowers, the Lenders and Administrative Agent.
 
I.
Reports.  Enclosed herewith is a copy of the [annual audited/quarterly/monthly]
report of Holdings as at _____________, ____ (the "Computation Date"), which
report fairly presents in all material respects the financial condition and
results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of Holdings and its Subsidiaries as of the Computation
Date and has been prepared in accordance with GAAP consistently applied.

 
II.
Financial Tests.  The Borrowers hereby certify and warrant to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit Agreement
and Forbearance Agreement:

 
A.
Section 5.2(a) of Forbearance Agreement – Minimum Cumulative EBITDA

 

  1.           Cumulative EBITDA
 $________
  (Fiscal Month starting closest to July 1 through date of determination)      
    2.           Pro Forma Target EBITDA for such period  $________        
3.           Sum of (1) and (2) (Adjusted EBITDA)  $________          
4.           Minimum Required EBITDA for such period  $________        
5.           In compliance    Yes/No

 
B.
Section 5.2(b) of Forbearance Agreement - Minimum Fixed Charge Coverage Ratio

 

  1.           EBITDA for Fiscal Quarter  
 $________
        2.           Income taxes paid      $________        
3.           Unfinanced Capital Expenditures   $________          
4.           Sum of (2) and (3)    $________

 
Exhibit B
Page 1
 

--------------------------------------------------------------------------------


 

  5.           Remainder of (1) minus (4)   
 $________
        6.           Interest Expense    $________        
7.           Required payments of principal of Funded Debt (including the Term
Loans but excluding Revolving Loans)
 $________           8.           Distributions made to holders of Holdings'
Capital Securities, and amounts paid to purchase or redeem such Capital
Securities  $________         9.           Sum of (6), (7) and (8)      ____ to
1.00         11.         Minimum Required  2.50 to 1.00         12.         In
Compliance   Yes/No

 
C.           Section 5.3 of Forbearance Agreement – EBITDA Recapture
 

  1.           Cumulative EBITDA   
 $________
  (A.1 above, but disregarding any negative EBITDA)          
2.           Minimum Required EBITDA (A.4 above)  $________        
3.           Difference between (1) minus (2)
 $________           4.           15% of (3) (Required Prepayment Amount) 
 $________

 
D.           Section 11.14.5 of Credit Agreement - Capital Expenditures
 

  1.           Capital Expenditures for the Fiscal Year (other than in respect
of Specified Systems CapEx)
 $________
        2.           Maximum Permitted Capital Expenditures (other than in
respect of Specified Systems CapEx)  $________        
3.           In Compliance
 Yes/No         4.           Aggregate Specified Systems CapEx  $________      
  5.           Maximum Permitted Specified Systems CapEx  $________        
6.           In Compliance   Yes/No

 
Exhibit B
Page 2
 

--------------------------------------------------------------------------------


                                                                        
The Borrowers further certify to you that (i) no Event of Default has occurred
and is continuing and (ii) no Termination Event has occurred.
 
Exhibit B
Page 3
 

--------------------------------------------------------------------------------


 
The Borrowers have caused this Certificate to be executed and delivered by their
duly authorized officer on _________, ____.
 

  CLARK HOLDINGS, INC., as a Borrower          
 
By:
      Title:    

 

  THE CLARK GROUP, INC., as a Borrower          
 
By:
      Title:    

 

 
CLARK DISTRIBUTION SYSTEMS, INC.,
as a Borrower
         
 
By:
      Title:    

 

  CLARK WORLDWIDE TRANSPORTATION, INC., as a Borrower          
 
By:
      Title:    

 

 
HIGHWAY DISTRIBUTION SYSTEMS, INC.,
as a Borrower
         
 
By:
      Title:    

 

 
EVERGREEN EXPRESS LINES, INC.,
as a Borrower
         
 
By:
      Title:    

 

--------------------------------------------------------------------------------


 
Exhibit C


ANNEX A
 
LENDERS AND PRO RATA SHARES


Lender
Revolving Commitment Amount
Pro Rata Share
Term Loan Commitment Amount
Pro Rata Share
 
Bank of America, N.A.
 
 
$2,218,000
 
100%
 
$4,700,000*
 
100%
 
TOTALS
 
$2,218,000
 
100%
 
$4,700,000*
 
100%
 



*  In accordance with the provisions of Section 2.1.2 of the Credit Agreement,
the Term Loan Commitments expired on the earlier of (i) the date on which all
Term Loans were made and (ii) the date that is 60 days following the Closing
Date.  As of September 15, 2009, the outstanding principal amount of the Term
Loans is $3,549,942.04.